Title: [Wednesday March 13. 1776.]
From: Adams, John
To: 


      Wednesday March 13. 1776. Although the System had been so long pursued to postpone all the great Political Questions, and take up any other Business of however trifling Consequence; Yet We were daily urging on the order of the day: and on this day We succeeded.
      Congress resolved itself into a Committee of the whole to take into Consideration the Memorial of the Merchants &c. of Philadelphia &c, The Letters from General Washington, the State of the Trade of the Colonies &c. Mr. Ward reported no Resolution. Leave to sit again.
     